Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.

Applicant’s Response
	In Applicant’s Response dated 29 July 2022, Applicant amended claims 1, 2, 7, 9, 10, 17, and 18, and argued against all rejections put forth in the Final Rejection dated 29 April 2022. Based on the amendments to the claims, the rejection of claims 1-21 previously put forth have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-10, 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz, Matthew, U.S. Patent Publication Number 2014/0363059 A1, in view of Henry et al., U.S. Patent Publication Number 2018/0322376 A1.

Claim 1:
Hurewitz discloses a method for generating one or more actions in response to an interaction with an asset, comprising: 
detecting, at an asset interaction detector, an interaction with an asset within an environment (see Paragraph 0038 – Hurewitz discloses this limitation in that one or more sensors detects information about a customer (asset) including products the customer is interacting with, the customer’s location in the store, the customer’s emotional reactions to products.); 
accessing, in response to information that is indicative of the interaction with the asset (see Paragraph 0004 – Hurewitz discloses this limitation in that the sensors can identify a customer (i.e., asset) as a known customer in the retail store customer database.), at least some information from an asset record related to the asset from a database system of a cloud-based computing system (see Paragraph 0046 – Hurewitz discloses this limitation in that the controller accesses the customer information database server over a private network or over the internet (i.e., cloud). Also see Paragraph 0058 – Hurewitz further discloses this limitation in that the customer information database may include, for each customer, a user ID, personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, and customized content for that user, such as deals, coupons, recommended products, and other content customized based on the user's previous shopping history and purchase history. ); and 
processing, at an action generator module in response to the information that is indicative of the interaction with the asset, the information from the asset record and the information that is indicative of the interaction with the asset to generate at least one action (see Paragraph 0106 – Hurewitz discloses this limitation in that the emotional response information (sensor) could be combined with customer-identifying information (i.e., database) to recommend other products that the customer might like.).  
Hurewitz fails to expressly disclose:
wherein the asset is a physical object that is managed within the organization and the physical object is located at a location within the environment; 
the at least some information including a location field of the asset record comprising the location of the asset within the environment; and
using contextual rules to trigger at least one action with respect to the asset being interacted with.
Henry teaches:
wherein the asset is a physical object that is managed within the organization and the physical object is located at a location within the environment (see Paragraphs 0002 and 0117 – Henry teaches this limitation that an asset tracking system uses a database, the database storing a location ID for a location within a storage environment.); 
the at least some information including a location field of the asset record comprising the location of the asset within the environment (see Paragraph 0057 – Henry teaches this limitation in that for each tag ID, a location ID for a location at which an asset corresponding to the tag ID is stored and/or available.); and
using contextual rules to trigger at least one action with respect to the asset being interacted with (see Paragraph 0096 – Henry teaches this limitation in that a rules database stores rules to be applied to assets for asset tracking, lost and found, or for a particular asset type or asset movement.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Hurewitz, to include:
wherein the asset is a physical object that is managed within the organization and the physical object is located at a location within the environment; 
the at least some information including a location field of the asset record comprising the location of the asset within the environment; and
using contextual rules to trigger at least one action with respect to the asset being interacted with
for the purpose of monitoring quantities and location of items within a storage environment (see Paragraph 0002). Further, both Hurewitz and Henry are concerned with tracking interactions with product.

Claim 2:	
The combination of Hurewitz and Henry teaches the method of claim 1, wherein the information from the asset record comprises header information (see Paragraph 0058 – Hurewitz further discloses this limitation in that the customer information database may include, for each customer, a user ID, personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, etc.), and wherein processing comprises: 
processing the header information from the asset record and the information that is indicative of the interaction with the asset to generate context information (see Paragraphs 0036-0037 – Hurewitz discloses this limitation in that the sensors may detect skeletal joint and facial feature information to predict demographic data for a user (context).); and 
processing, at an action engine using contextual rules, the context information and the information that is indicative of the interaction with the asset to generate the at least one action in response to the information that is indicative of the interaction with the asset, wherein the context information is from the database system or other external sources (see Paragraph 0036 – Hurewitz discloses this limitation in that the demographic data (context), such as gender and age, can be associated with the customer emotional reaction to further analyze customer response to products (contextual rules). The analyzed response is then used to allow the virtual interactive display to present the most pleasing user interaction experience with the display based on the contextual rules.), 
wherein the context information comprises on or more of: customer demographics, customer type, asset type, CRM information, rules, and other data from other external sources (see Paragraph 0036 – Hurewitz discloses this limitation in that the context determined by the sensors may be customer demographics based on detected skeletal joint and facial feature information.).  

Claim 5:
As indicated in the above rejection, the combination of Hurewitz and Henry teaches every limitation of claim 1. Further, Hurewitz discloses wherein processing comprises: 
creating, in response to the information that is indicative of the interaction with the asset, at least one new record within the database system that is associated with the asset record for the asset (see Paragraph 0031 – Hurewitz discloses this limitation in that a customer’s interactions and tracking data may be stored as an anonymous profile (new record) in the customer database. This record may be kept over multiple visits, and may later be associated with a user’s profile should they self-identify at any point.).  
Hurewitz fails to expressly disclose:
at least one new record within the database system that is different than the asset record for the asset.
Henry teaches:
at least one new record within the database system that is different than the asset record for the asset (see Paragraph 0143 – Henry teaches this limitation in that a new tag can be set up in the database, including Tag ID and location.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Hurewitz, to include:
at least one new record within the database system that is different than the asset record for the asset
for the purpose of monitoring quantities and location of items within a storage environment (see Paragraph 0002). Further, both Hurewitz and Henry are concerned with tracking interactions with product.

Claim 6:
The combination of Hurewitz and Henry teaches the method of claim 1, wherein processing comprises: 
generating, at the action generator module in response to the information that is indicative of the interaction with the asset, a notification that indicates information about the asset being interacted with (see Paragraph 0084-0088 – Hurewitz discloses this limitation in that a clerk may be notified by the store sensor server that a customer in the store needs assistance based on the tracked activity and customer information.).  

Claim 7:
The combination of Hurewitz and Henry teaches the method of claim 1, wherein processing comprises: 
generating based on the asset record, in response to the information that is indicative of the interaction with the asset, at least one interactive user interface (see Paragraph 0040 – Hurewitz discloses this limitation in that a virtual product display may be connected to the private network (and therefore customer and product databases). Also see Paragraph 0112 – Hurewitz discloses this limitation in that a user ID may be received at the virtual interactive product display, which may dynamically generate a screen including customized product recommendations.); 
displaying the at least one interactive user interface at a user system, wherein the at least one interactive user interface includes a simulated physical representation of the asset (see Paragraph 0070 – Hurewitz discloses this limitation in that in response to a user’s interaction, there may be an animation simulating actual user of the product..); and 
generating, in response to another interaction with the user interface, another action in response to that other interaction (see Paragraph 0056 – Hurewitz discloses this limitation in that data from sensors such as user gesture interactions at the display may rotate the product images or send feedback about products.).  

Claim 8:
The combination of Hurewitz and Henry teaches the method of claim 1, wherein processing comprises: 
generating, based on another record related to the asset record in response to the information that is indicative of the interaction with the asset (see Paragraph 0031-0032 – Hurewitz discloses this limitation in that an anonymous record (other related record) may be kept of a customer throughout subsequent visits. If the customer later self-identifies (creating a customer record), the previous record is retroactively associated with the new customer record.), at least one interactive user interface displayed at a user system, wherein the at least one interactive user interface that includes information about the asset and information from the other record (see Paragraphs 0031-0032– Hurewitz discloses this limitation in that the virtual display may provide deals, rewards, and incentives based on customer information from both records.).  

Claims 9, 10, and 13-16:
Claims 9, 10, and 13-16 are the system claims that correspond to the method claims 1, 2, and 5-8, which are rejected under the combination of Hurewitz and Henry. In addition, Hurewitz discloses:
A cloud-based computing system for generating one or more actions in response to an interaction with an asset (see Paragraph 0039), the cloud-based computing system comprising: 
a database system configured to store and maintain records including an asset record for the asset, wherein each record is an instance of an object (see Paragraph 0040 – Hurewitz discloses this limitation in that the customer database server maintains a database of information about customers who shop in the retail store (as detected by the sensors), who purchase items at the retail store (as determined by the POS server), who utilize the virtual product display, and who browse products and make purchases over the retailer's e-commerce web server. In one embodiment, the customer database server assigns each customer a unique identifier (“user ID”) linked to personally-identifying information and purchase history for that customer. The user ID may be linked to a user account.); and 
a server system comprising at least one hardware-based processing system (see Paragraph 0039 – Hurewitz discloses this limitation in that the system include servers for sharing data over a network.). 
Therefore, claims 9, 10, and 13-16 are rejected under the combination of Hurewitz and Henry for the same reasons as method claims 1, 2, and 5-8 above. 

Claims 17 and 18:
Claims 17 and 18 are the system claims that correspond to the method claims 1 and 2, which are rejected under the combination of Hurewitz and Henry. 
In addition, Hurewitz discloses:
A system (see Paragraph 0039) comprising at least one hardware-based processor and memory (see Paragraph 0057), wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media (see Paragraph 0057).
Therefore, claims 17 and 18 are rejected under the combination of Hurewitz and Henry for the same reasons as method claims 1 and 2 above. 

Claim 20:
The combination of Hurewitz and Henry teaches the system of claim 17, wherein processing the information from the asset record and the information that is indicative of the interaction with the asset to generate the at least one action, comprises one or more of:
creating, in response to the information that is indicative of the interaction with the asset, at least one new record within the database system that is associated with the asset record for the asset (As indicated in the above rejection for claim 5, the combination of Hurewitz and Henry teaches this limitation.); 
generating, in response to the information that is indicative of the interaction with the asset, a notification that indicates information about the asset being interacted with (As indicated in the above rejection for claim 6, the combination of Hurewitz and Henry teaches this limitation.);
generating based on the asset record, in response to the information that is indicative of the interaction with the asset, at least one interactive user interface that includes information about the asset (As indicated in the above rejection for claim 7, the combination of Hurewitz and Henry teaches this limitation.); and 
causing the at least one interactive user interface to be displayed (As indicated in the above rejection for claim 7, the combination of Hurewitz and Henry teaches this limitation.).

Claim 21:
The combination of Hurewitz and Henry teaches the method of claim 1, wherein the physical object is an item of commercial value (see Paragraph 0040 – Hurewitz discloses this limitation in that items purchased at a retail store or online may be stored in the purchase history for a customer.).


Claims 3, 4, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hurewitz and Henry, in view of Saran et al., U.S. Patent Publication Number 2003/0055668 A1.

Claim 3:
	As indicated in the above rejection, the combination of Hurewitz and Henry teaches every limitation of claim 1. The combination fails to expressly teach triggering, at the action generator module in response to the information that is indicative of the interaction with the asset, at least one workflow in response to that 59UTILITY PATENT APPLICATIONAttorney Docket No.: 4713US3 (102.0415US3) interaction, wherein the workflow is an automated business process specified using any number of workflow rules, wherein each workflow rule causes a workflow action when designated conditions of that workflow rule are met.  
Saran teaches triggering, at the action generator module in response to the information that is indicative of the interaction with the asset, at least one workflow in response to that59UTILITY PATENT APPLICATIONAttorney Docket No.: 4713US3 (102.0415US3) interaction (see Paragraph 0009 – Saran teaches this limitation in that a workflow is triggered in response to a predetermined event in a relationship management system, such as a user interaction.), wherein the workflow is an automated business process (see Paragraph 0010 – Saran teaches this limitation in that the workflow allows for automation of responses to interactions.) specified using any number of workflow rules (see Paragraph 0011 – Saran teaches this limitation in that the workflow operated on a set of rules.), wherein each workflow rule causes a workflow action when designated conditions of that workflow rule are met (see Paragraph 0011 – Saran teaches this limitation in that a predetermined action is taken according to a rule if determined by a decision block in the workflow.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in the combination, to include triggering, at the action generator module in response to the information that is indicative of the interaction with the asset, at least one workflow in response to that 59UTILITY PATENT APPLICATIONAttorney Docket No.: 4713US3 (102.0415US3) interaction, wherein the workflow is an automated business process specified using any number of workflow rules, wherein each workflow rule causes a workflow action when designated conditions of that workflow rule are met for the purpose of aiding a business to interact effectively with customers using a platform that can be adapted simply (see Paragraphs 0005-0006). Further, both Hurewitz and Saran are concerned with business adapting their offerings to a user based on data specific to the user.

Claim 4:
	As indicated in the above rejection, the combination of Hurewitz and Henry teaches every limitation of claim 3. The combination fails to expressly teach wherein the workflow is business logic that evaluates a record and determines if an automated action is to occur when the designated criteria defined by a workflow rule are satisfied.  
Saran teaches wherein the workflow is business logic that evaluates a record and determines if an automated action is to occur when the designated criteria defined by a workflow rule are satisfied (see Paragraph 0042 – Saran teaches this limitation in that business logic imposes qualifications, constraints, or operations (rules) on business objects.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in the combination, to include wherein the workflow is business logic that evaluates a record and determines if an automated action is to occur when the designated criteria defined by a workflow rule are satisfied for the purpose of aiding a business to interact effectively with customers using a platform that can be adapted simply (see Paragraphs 0005-0006). Further, both Hurewitz and Saran are concerned with business adapting their offerings to a user based on data specific to the user.

Claims 11 and 12:
Claims 11 and 12 are the system claims that correspond to the method claims 3 and 4, which are rejected under the combination of Hurewitz, Henry, and Saran. In addition, Hurewitz discloses:
A cloud-based computing system for generating one or more actions in response to an interaction with an asset (see Paragraph 0039), the cloud-based computing system comprising: 
a database system configured to store and maintain records including an asset record for the asset, wherein each record is an instance of an object (see Paragraph 0040 – Hurewitz discloses this limitation in that the customer database server maintains a database of information about customers who shop in the retail store (as detected by the sensors), who purchase items at the retail store (as determined by the POS server), who utilize the virtual product display, and who browse products and make purchases over the retailer's e-commerce web server. In one embodiment, the customer database server assigns each customer a unique identifier (“user ID”) linked to personally-identifying information and purchase history for that customer. The user ID may be linked to a user account.); and 
a server system comprising at least one hardware-based processing system (see Paragraph 0039 – Hurewitz discloses this limitation in that the system include servers for sharing data over a network.). 
Therefore, claims 11 and 12 are rejected under the combination of Hurewitz, Henry, and Saran for the same reasons as method claims 3 and 4 above. 

Claim 19:
Claim 19 is the system claim that corresponds to the method claim 3, which is rejected under the combination of Hurewitz, Henry, and Saran.  In addition, Hurewitz discloses:
A cloud-based computing system for generating one or more actions in response to an interaction with an asset (see Paragraph 0039), the cloud-based computing system comprising: 
a database system configured to store and maintain records including an asset record for the asset, wherein each record is an instance of an object (see Paragraph 0040 – Hurewitz discloses this limitation in that the customer database server maintains a database of information about customers who shop in the retail store (as detected by the sensors), who purchase items at the retail store (as determined by the POS server), who utilize the virtual product display, and who browse products and make purchases over the retailer's e-commerce web server. In one embodiment, the customer database server assigns each customer a unique identifier (“user ID”) linked to personally-identifying information and purchase history for that customer. The user ID may be linked to a user account.); and 
a server system comprising at least one hardware-based processing system (see Paragraph 0039 – Hurewitz discloses this limitation in that the system include servers for sharing data over a network.). 
Therefore, claim 19 is rejected under the combination of Hurewitz, Henry, and Saran for the same reasons as method claim 1 above. 

Response to Arguments
	Applicant’s arguments regarding claims 1, 9, and 17 have been considered but are moot in light of the current rejection under the combination of Hurewitz, Matthew, U.S. Patent Publication Number 2014/0363059 A1, in view of newly cited reference Henry et al., U.S. Patent Publication Number 2018/0322376 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143         

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143